Opinion by
Judge Pryor:
It does not appear from this record that the property sold for taxes was ever listed for taxation, nor that any levy was made on the property for taxes. Neither does it appear that the sheriff, before he made the levy, tendered a receipt for the taxes to the owner or demanded payment. A general statement alleging that the sale was proper and that all the steps were taken authorizing such a sale is insufficient. The pleader must allege facts, showing that none of the requirements are wanting before he can receive possession as a purchaser in such cases.
Judgment affirmed.